



Exhibit 10.1


SEVERANCE AGREEMENT AND RELEASE IN FULL
This Severance Agreement and Release in Full ("Agreement") is made and entered
into by and between Robert Price (“Employee”), Employee’s agents,
administrators, personal representatives, heirs and assigns, and CORE MOLDING
TECHNOLOGIES, INC. (the "Company"), its parent company, subsidiaries, officers,
directors, shareholders, affiliates, agents, successors and assigns.


1.
The Company agrees to pay Employee a lump sum of (a) $36,923.00 minus standard
deductions as severance and in full and final compromise settlement of all
claims that Employee has raised or could have raised against the Company at any
time, up to and including the present date, including any claims for back pay,
damages, court costs, attorneys’ fees, or any other monetary or equitable
relief. Employee agrees this compensation is in excess of that which Employee is
currently entitled and is comprised of eight (8) weeks of base compensation
($36,923.00) The compensation identified in (a) above will not be paid until the
revocation period referenced in Paragraph 17 has ended.



2.
Except as outlined in Paragraph 3 below and to the extent allowed by law,
Employee and Employee’s attorneys, attorneys-in-fact, heirs, executors,
administrators, successors and assigns, do fully release and discharge the
Company, its parent company, subsidiaries, and affiliates, and their officers,
directors, shareholders, agents, and employees of and from any and all
grievances, charges, employment contracts, suits, legal actions or claims of any
nature whatsoever, known or unknown, regarding the Company’s employment policies
and practices or Employee’s employment with or separation from employment with
the Company, which have been or could have been asserted by Employee, Employee’s
attorneys, successors, assigns or representatives, in any claim, charge of
discrimination, suit or legal action against the Company, up to and including
the present time, including those arising under any laws of the United States of
America or the states of the United States, specifically including Ohio, and
also including, but not limited to, those claims arising under the Civil Rights
Acts of 1866 and 1871, as amended; Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e, et seq.; the Age Discrimination in Employment Act,
as amended, 29 U.S.C. § 621, et seq.; the Americans With Disabilities Act, 42
U.S.C. § 12101, et seq.; the Employee Retirement Income Security Act, 29 U.S.C.
§ 101, et seq.; the Worker Adjustment and Retraining Notification Act (WARN);
the Family Medical Leave Act; Occupational Safety and Health Act, as amended;
all other common and statutory laws, ordinances, rules or regulations of the
United States of America and all the states of the United States, specifically
including the state of Ohio, and their political subdivisions, and the public
policies thereof; and all claims which were raised or could have been raised
under any express or implied employment contract which Employee or Employee’s
successors, assigns or representatives may claim existed with the Company.



3.
This Agreement does not prohibit or prevent Employee from engaging in activities
that are not waivable and protected by applicable federal or state laws.
Employee understands that nothing in this Agreement precludes Employee from
filing any charge with the Equal Employment Opportunity Commission, the National
Labor Relations Board or other governmental agency or from participating in any
investigation, hearing, or proceeding of governmental agency. However, with
regard to such activities and to the extent allowed by law, Employee is hereby
releasing and waiving Employee’s right to seek or recover any form of personal
relief monetary damages or monetary relief, or reinstatement or injunctive
relief from the Company, including, but not limited to, through any proceeding
before or through the Equal Employment Opportunity Commission or the National
Labor Relations Board. Notwithstanding the foregoing, nothing in this Agreement
(i) prohibits, limits or restricts, or shall be construed to prohibit, limit or
restrict, Employee from exercising any legally protected whistleblower rights
(including pursuant to Section 21F of the Exchange Act and the rules and
regulations thereunder), without notice to or consent from the Company, or (ii)
to the extent required by law, prohibits or shall be construed to prohibit
Employee from receiving a reward from the Securities and Exchange Commission
(“SEC”) or other applicable government agency pursuant to Section 21F of the
Exchange Act or other applicable whistleblower or other law or regulation in
connection therewith.






--------------------------------------------------------------------------------







4.
The parties agree that the Company has no prior legal obligation to make the
payments agreed upon in Paragraph 1.



5.
Employee affirms that the only consideration for the signing of this Agreement
is that set forth in Paragraph 1 above and that no other promises or assurances
of any kind have been made to Employee by the Company, its attorneys or any
other person as an inducement to sign this Agreement.



6.
Employee recognizes that Employee is responsible for any federal or state tax
liability or any other payment, judgment or liability that could arise as a
result of this Severance Agreement and Release in Full and agrees to hold
harmless and indemnify the Company for any such liability.



7.
Employee agrees that from the date of termination of Employee’s employment
Employee will not disclose matters relating to the contents of this Agreement,
including, but not limited to, the existence of this Agreement or the amount of
monetary payment to anyone other than Employee’s immediate family, accountants,
and attorney. Employee also agrees that Employee will not describe the contents
of this Agreement in any way (i.e., generous, large, substantial, unfair, etc.).



8.
Employee agrees that from the date of termination of Employee’s employment
Employee will not make any disparaging remarks or derogatory comments about the
Company, its policies or its managerial decisions, or any of its officers,
directors, affiliates, agents or employees. Nothing in this Agreement prohibits,
limits or restricts, or shall be construed to prohibit, limit or restrict, the
Parties from making disclosures required by the SEC.



9.
Employee acknowledges that Employee has returned all Company property including,
but not limited to, files, computers, computer files, computer data, diskettes,
software, passwords, and any other documents or data concerning the Company's
methods, systems, processes, pricing, techniques, technology, developments,
customers, prospective customers, employees, finances, or suppliers. Employee
further acknowledges that Employee has returned such property without making or
keeping any copies of such property. Employee further agrees to safeguard and
keep confidential information acquired during their employment with Core. 
Confidential information refers to technical data, trade secrets, and know-how
including but not limited to research, product plans, products, customers,
pricing or pricing models, product costing, labor and overhead rates, production
rates, scrap rates, staffing, compensation, material formulations, financial
information related to Core’s plans or overall facilities, employee lists.



10.
This Agreement does not constitute an admission of any wrongdoing, liability or
unlawful conduct by the Company, but is a severance agreement and release of all
existing potential claims.



11.
This Agreement shall be governed by the laws of the state of Ohio without
reference to its choice of law principles, and any dispute arising hereunder
shall be submitted to a state or federal court of competent jurisdiction in
Ohio.



12.
Employee represents and warrants that Employee has not assigned or transferred,
or purported to assign or transfer, to any person or entity, any legal claims
against the Company or portion thereof or interest herein and will not after the
execution of this Agreement assign or attempt to assign any interest herein.



13.
No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.



14.
Employee's acceptance of the payment agreed to in Paragraph 1 at any time more
than seven (7) days after the execution of this Agreement shall constitute an
admission by Employee that Employee did not revoke this






--------------------------------------------------------------------------------





Agreement during the revocation period of seven (7) days; and shall further
constitute an admission that this release has become effective and legally
enforceable.


15.
If Employee executes this Agreement at any time prior to the end of the forty
five (45) day period that the Company gave to Employee in which to consider this
Agreement, such early execution was a knowing and voluntary waiver of Employee's
right to consider this release for at least forty five (45) days, and was due to
Employee's belief that Employee had ample time in which to consider and
understand this Agreement and in which to review this release with an attorney.



16.
The Parties to this Agreement expressly acknowledge that the provisions, or
portions thereof, of this Agreement shall be deemed severable and the invalidity
of or unenforceability of any provision, or portion thereof, shall not affect
the validity or enforceability of the other provisions hereof. If any provision,
or portion thereof, of this Agreement is unenforceable for any reason, it is the
express intent of the Parties that such provision, or portion thereof, shall be
appropriately limited and given effect to the greatest extent that it may be
enforceable in the discretion of the court or, in the alternative, such
provision shall be severed in its entirety, if a court of competent jurisdiction
determines a lesser limitation than what is stated is not appropriate.



17.
EMPLOYEE IS ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS AGREEMENT. EMPLOYEE UNDERSTANDS THAT EMPLOYEE HAS FORTY FIVE (45) DAYS TO
DECIDE WHETHER TO SIGN THIS AGREEMENT, AND THAT EMPLOYEE DOES NOT WAIVE OR
RELEASE ANY RIGHTS OR CLAIMS AGAINST THE COMPANY WHICH MAY ARISE AFTER THE DATE
OF SIGNING THIS AGREEMENT. EMPLOYEE FURTHER UNDERSTANDS THAT IF EMPLOYEE SIGNS
THIS AGREEMENT, EMPLOYEE MAY REVOKE EMPLOYEE'S SIGNATURE AT ANY TIME BEFORE THE
EXPIRATION OF SEVEN (7) DAYS AFTER EMPLOYEE SIGNS, AND THAT THE AGREEMENT WILL
NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL AFTER THIS REVOCATION PERIOD HAS
PASSED. FINALLY, EMPLOYEE UNDERSTANDS THAT EMPLOYEE WILL NOT RECEIVE THE
PAYMENTS REFERRED TO IN PARAGRAPH 1 UNTIL THE REVOCATION PERIOD HAS PASSED.     

    
EMPLOYEE EXPRESSLY ACKNOWLEDGES, REPRESENTS, AND WARRANTS THAT EMPLOYEE HAS
CAREFULLY READ THIS AGREEMENT, AND KNOWS THE CONTENTS THEREOF, AND SIGNS THE
SAME OF EMPLOYEE'S OWN FREE ACT AND WILL; THAT EMPLOYEE FULLY UNDERSTANDS THE
TERMS, CONDITIONS, AND SIGNIFICANCE OF THIS AGREEMENT; THAT EMPLOYEE HAS HAD
AMPLE TIME TO CONSIDER AND NEGOTIATE THIS AGREEMENT; THAT THE COMPANY HAS
ADVISED AND URGED EMPLOYEE TO CONSULT WITH AN ATTORNEY CONCERNING THIS
AGREEMENT; THAT EMPLOYEE HAS HAD A FULL OPPORTUNITY TO REVIEW THIS AGREEMENT
WITH AN ATTORNEY, AND HAS DONE SO OR HAS DECLINED TO DO SO; AND THAT EMPLOYEE
HAS EXECUTED THIS AGREEMENT VOLUNTARILY, KNOWINGLY, AND WITH SUCH ADVICE FROM AN
ATTORNEY AS EMPLOYEE DEEMS APPROPRIATE.




WITNESS:





--------------------------------------------------------------------------------





/s/ Kevin Barnett
/s/ Robert Price
Kevin Barnett
Robert Price ("Employee")
 
DATE: August 17, 2018
 
 
 
For CORE MOLDING TECHNOLOGIES, INC.
 
BY: /s/ Doug Bruce                   
 
Its Duly Authorized Agent
 
DATE: August 17, 2018            
 
 
 
 








